Citation Nr: 0106511	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 15, 
1997, for the granting of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to October 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which granted service connection for 
PTSD.  The assigned evaluation was 70 percent effective, 
effective December 15, 1997, the date of the receipt of the 
reopened claim.

During a December 1999 personal hearing at the RO, the 
veteran and his representative asserted that an April 2, 
1993, rating decision denying service connection for PTSD was 
the product of clear and unmistakable error (CUE) since it 
relied on an inadequate VA examination.  This CUE issue has 
not been adjudicated or developed for appellate review.  The 
Board therefore refers it to the RO for proper development.  
The Board finds that this issue of CUE is not inextricably 
intertwined with the issue of entitlement to an effective 
date earlier than December 15, 1997, for the granting of 
service connection for PTSD.  An unfavorable decision on the 
effective date issue would not prejudice the veteran's CUE 
claim.  As a result, the Board will proceed to adjudicate the 
effective date claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection for PTSD was denied by an unappealed 
rating decision dated in April 1993.

3.  The veteran submitted a reopened claim for service 
connection for PTSD on December 15, 1997. 


CONCLUSION OF LAW

An effective date earlier than December 15, 1997, for the 
grant of service connection for PTSD is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he merits an 
effective date earlier than December 15, 1997, for the grant 
of service connection for PTSD.  In various pieces of 
correspondence and during the veteran's personal hearing, the 
veteran has argued that the effective date should be in 
February 1993, when he asserts a VA examination diagnosed 
PTSD.  The veteran also asserts that he has received VA 
treatment for PTSD since that time, and therefore warrants an 
earlier effective date.  Accordingly, a favorable 
determination is requested.

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if a claim is received within one year of 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(b)(2)(i).

In this case, an April 1993 rating decision denied service 
connection for PTSD.  Correspondence dated in April 1993 
provided the veteran notice of this decision, along with his 
appellate and procedural rights.  The April 1993 rating 
decision became final when the appellant did not file a 
substantive appeal within one year of notification of the 
determination.  See 38 U.S.C.A. § 7105(d)(3) (West 1991).  

Applying VA regulations to the facts of this claim, it is 
clear that an effective date earlier than December 15, 1997, 
is not warranted.  The provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) specifically provide that the 
effective date of an award of compensation, based on a claim 
reopened after final disallowance, will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  In this case, the date of the 
veteran's reopened claim is December 15, 1997.  

In light of the above, an effective date earlier than 
December 15, 1997, for the granting of service connection for 
PTSD is not warranted.


ORDER

Entitlement to an effective date earlier than December 15, 
1997, for the granting of service connection for PTSD is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

